Opinion by
Simpson, C.:
This was an action in ejectment. The petition was filed on the 28th day of November, 1879, and j udgment by default was taken on the 22d day of January, 1880. Sometime in the month of December, and before the answer-day named in the summons, Francis L. Sanders, one of the defendants in the court- below, employed an attorney to defend the action against him and his co-defendants, stating to him all the facts, and receiving from him an assurance that the defendants had a good defense upon the merits to said action. On the 6th day of January, the attorney employed by Francis L. Sanders was suddenly called to Washington on important business, and before leaving requested a brother attorney to go into court, then in session, state the facts, and ask leave to file an answer for the defendants. On the 7th or 8th day of January, the attorney went into court, called the attention of the court to the case, and requested leave to file an answer, and was informed by the judge that the case would not be for trial at that term, and that the attorney employed would have time to answer after his return from Washington. On the 22d day of January, judgment was taken by default, against the defendants, and on the 9th day of February an execution was issued on the judgment. On that day, the attorney employed being still absent, the other attorney filed in the clerk’s *274office a written demand for another or second trial of the action, and presented this motion to the court, and made such a showing that the court made an order reciting that a motiou having been filed to set aside the judgment in said action, it is ordered and directed that the execution issued in the action be returned, and that further proceedings be stayed thereon until the 8th day of March, 1880. On the 5th day of March the court sustained the demand of the defendants for another or second trial, and made an order granting a new or second trial of this action in accordance with § 599 of the code. To this ruling of the court an exception was taken, and the plaintiff given until the 20th day of March to present his bill of exceptions — the defendants at the same time giving notice pf a motion for leave to file an answer. They filed their motion on the same day, and it was heard on the 10th day of April. The court granted them leave to file an answer instanter, for good cause shown, and required them to pay all costs to that date. The answer of the defendants was filed on the 10th day of April, and on the 21st of the same month they paid all the costs as required, amounting to the sum of $13.50. In the meantime the plaintiff had taken the case to this court, and no further proceedings were had in the district court until the 30th day of January, 1883, when a mandate was presented and spread upon the journal of the district court reversing its order granting the defendants a second or new trial. (See Hall v. Sanders, 25 Kas. 538.)
On the 12th day of March, 1883, the death of Francis L. Sanders was suggested, and by stipulation an order was entered reviving the judgment against Mary A. Sanders, administratrix of the estate of Francis L. Sanders, deceased, in her official capacity as such administratrix. On- the 16th day of March, 1883, the defendants filed 'their motion to set aside and vacate the judgment rendered against them by default, on the 22d day of January, 1880, with leave to file an answer, and with an offer to pay all costs accrued in the action to date, and also presented a verified answer. Notice was given the attorneys of record of the plaintiff that this motion would be heard *275on the 16th day of April, and that the affidavits of certain persons would be read in support thereof. This notice was duly served on the 16th of March. The Hon. John Martin, judge of the district court of Shawnee county from almost the 1st day of February, 1883, until the second Monday in January, 1885, refused to hear said motion, because he had been of counsel, and the hearing was postponed from time to time until the Hon. John Guthrie became judge, in January, 1885. The motion was then heard before him sometime in January, and taken under advisement by him, and on the 24th day of February, 1885, he denied said motions, and each one of them; to which ruling the defendants excepted, and bring the case here for review.

plaintiff ought to be heard on the merits.

We have very carefully considered the questions involved, and have with great care examined all the facts and circumstances, and are of the opinion that it would be an abuse of that wise discretion vested in the district court to .. n . prevent a failure of justice, to deny to the plaintiffs in error a fair opportunity to be heard upon the merits. There is no laches that can be attributed to them,- and while it is a fact that the attorney employed permitted the time for answer to expire without filing, he made an application for leave to file within a very reasonable length of time thereafter, and was certainly misled by the statement of the judge that the case would not be for trial at that term, and that, he would have time to answer after his return from Washington. This fact is not controverted, but is strengthened by the prompt action of the judge in the order for a recall of the execution and the stay of further proceedings, and his subsequent order allowing the defendants to file an answer upon the payment of all costs. All these things occurring so soon after he had made this statement to the attorney who first made application for leave to file an answer out of time, seem almost absolutely conclusive that the defendants were to be protected by that promise of the judge, and were to be given an opportunity to contest the case on its merits. In giving the plaintiffs in error an opportunity to present their defense, we are doing only *276what the court below, which was conversant with all the facts, tried to do, and only failed to do because its order to that effect was powerless — the case at that time being beyond its control. Had the same judge remained upon the bench, it is absolutely certain that when the case went back from this court he would have set aside the judgment, and given the plaintiffs in error leave to plead to the petition. This is assumed because of his unauthorized action in that regard, based, we have no doubt, upon his recollection of what had occurred. We now do what he vainly tried to accomplish — we having the power, and the circumstances not only justifying but seemingly requiring this exercise of the authority.
It is recommended that the ruling of the court below denying the motions be reversed, and the cause remanded to the district court, with instructions to sustain the motions to vacate the judgment, and allow the plaintiffs in error to file an answer to the petition on the terms specified in the motions.
By the Court: It is so ordered.
All the Justices concurring.